Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed May 5, 2022, claims 1, 10, 23 and 27 are amended. 

2.  Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1, and 23 changes the scope of the claims, by adding the following limitation, in lines 6-7, " … entering the DRX mode in accordance with the DRX information after transmitting the DRX notification, including the DRX information, to the second UE  ”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Shrivastava (US Pub No.: 2021/0297842 –para. 0094, 0100, 0110), Huang (US Pub. No:2021/0037468) – see para. Fig. 23, 0513-0515, 0516-0518 and Thangarasa (US Pub. No.:2018/0206252 –Fig.4, Paras. 0076, 0113-0114). The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469